 1

 2

 3

 4

 5
                        UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8   VERONICA LISA DAVIS,                             Case No. 1:17-cv-00621-SAB

 9                 Plaintiff,                         ORDER REMANDING ACTION FOR
                                                      FURTHER PROCEEDINGS
10          v.

11   COMMISSIONER OF SOCIAL SECURITY,

12                 Defendant.

13

14          On May 1, 2015, Plaintiff Veronica Lisa Davis filed the present action in this court

15 seeking review of the Commissioner’s denial of an application for benefits. (ECF No. 1.) On

16 April 12, 2018, an order issued denying Plaintiff’s social security appeal and judgment was

17 entered in favor of Defendant. (ECF Nos. 18, 19.) Plaintiff filed a notice of appeal with the

18 Ninth Circuit Court of Appeals. (ECF No. 20.) On April 27, 2021, the Court of Appeals

19 reversed and remanded this action for further proceedings. (ECF No. 23.) On June 21, 2021, the
20 Ninth Circuit issued the formal mandate. (ECF No. 26.)

21          Accordingly, IT IS HEREBY ORDERED that the April 12, 2018 judgment is

22 VACATED and this matter is REMANDED for further proceedings consistent with the April 27,

23 2021 memorandum decision. The Clerk of the Court is DIRECTED close this matter.

24
     IT IS SO ORDERED.
25

26 Dated:     June 23, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
27

28


                                                  1
